Citation Nr: 1505135	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with onychomycosis and erectile dysfunction (diabetes). 

2.  Entitlement to a rating in excess of 10 percent for service-connected hypertension with left ventricular hypertrophy (hypertension).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to December 14, 2011.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued a 20 percent rating for diabetes and a 10 percent rating for hypertension.  The 20 percent rating for diabetes was continued in an interim June 2008 rating decision by the Huntington, West Virginia, RO.  The 10 percent rating for hypertension was continued in an interim October 2008 rating decision by the Atlanta, Georgia, RO.  This case is now in the jurisdiction of the Atlanta, Georgia, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this matter, a remand is necessary for further evidentiary development.

Hypertension

In his October 2007 notice of disagreement, the Veteran asserted that VA had not obtained all the relevant medical records in support of his request for a rating in excess of 10 percent for that disability.  He indicated that he was referred, by his treating VA physician, to private treatment providers at "Dublin/Macon Cardiology, PC" and "Nuclear Medicine Department."  There is no indication in the record that the AOJ sought (or requested that the Veteran provide) the additional treatment records that the Veteran has identified as pertinent to his claim.  Consequently, remand to obtain those records is required.

Diabetes

At issue in this matter is whether it is "medically necessary" for the Veteran to "avoid strenuous occupational and recreational activities" due to his service-connected diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 361 (2007).  The Board notes that "medical evidence is required to support this criterion."  Id. at 364.  

The Board acknowledges that there is medical evidence in the record that appears, on its face, to support the Veteran's contention that his activities are restricted due to his service-connected diabetes.  However, on closer review, the Board finds that such evidence appears to be either based on the Veteran's own (non-medical) lay assertions, or refers to restrictions imposed by disabilities other than diabetes (and for which the Veteran is separately compensated), or refers to periods of time outside the time period on appeal (one year prior to the filing of his October 2006 claim), or is contradicted by contemporaneous evidence of record; it is not clear that regulation of activities is required out of medical necessity related to the management of his diabetes during the time period on appeal.  

For example, on November 2012 VA (fee basis) examination, the examiner stated that "[t]he Veteran reports" (emphasis added) various physical activity limitations as due to his diabetes, but did not provide an assessment as to whether the Veteran's reports were supported by the medical evidence.  It appears that the examiner accepted the Veteran's lay testimony alone as medically accurate, as there is no citation or reference to any medical evidence in the record and the history reported appears based entirely on the Veteran's testimony at that examination.  Furthermore, to the extent that the examination report might be read as supporting the Veteran's lay assertions regarding regulation of activities, the Board notes that it is contradicted by contemporaneous VA treatment records in which he was encouraged to be more physically active.  (See, e.g., January 2013 VA treatment record (Veteran advised on the importance of physical activity in controlling his service-connected disabilities).  

Additionally, while the Veteran has submitted private treatment records indicating that his activities are restricted, it is not clear from those records that the restrictions are medically necessary to manage his diabetes.  The Board notes that some of those records date from 2002 (and are well outside the time period considered on appeal).  An October 2008 private record provides no explanation for what activities are regulated, or why.  An October 2011 private record from the same treatment provider appears to indicate that the scope of activities the Veteran is physically able to perform is limited due to his physical/orthopedic disabilities (inability to stand, stoop, or squat) and service-connected peripheral neuropathy, not that regulation of activity is medically necessary to manage his service-connected diabetes.  The Board notes that the Veteran's diabetes is regularly monitored by his VA treatment providers, and that the available treatment records in the file do not contain instructions that he regulate his activities due to his diabetes.  

While the medical evidence of record may not be sufficient to support the Veteran's claim, it nonetheless raises the possibility that he may require regulation of activities, as contemplated by the rating schedule, such that remand for an adequate examination to address the issue is required.  Additionally, the record indicates that the Veteran continues to seek treatment for his diabetes through a VA medical center (VAMC).  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

TDIU

The Board acknowledges that the Veteran has submitted several formal applications for TDIU throughout the pendency of the above claims, each of which was denied.  However, the Board also notes that the Veteran has specifically asserted that he is unemployable due solely to his diabetes.  (See, e.g., April 2007 VA examination, in which the Veteran asserted that he was passing out on the job due to his diabetes.)  As a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record, and as additional development is likely with respect to the increased rating claims discussed above, the Board finds that the issue of TDIU (prior to the December 14, 2011, grant of a 100 percent schedular rating) remains inextricably intertwined with the increased rating claims and must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his hypertension and diabetes and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment, to specifically include "Dublin/Macon Cardiology, PC" and "Nuclear Medicine Department."  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, arrange for an examination of the Veteran to determine the current severity of his diabetes.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Specifically, the examiner is requested to provide the following opinions:

a. Is it "medically necessary" for the Veteran to "avoid strenuous occupational and recreational activities" solely in order to control his service-connected diabetes (disabilities other than diabetes mellitus cannot be considered)?  The examiner should consider and discuss as necessary private treatment records indicating that his activities are restricted and contemporaneous VA treatment records in which he was encouraged to be more physically active; and 

b. Does the Veteran have any complications of diabetes (other than peripheral neuropathy of the bilateral upper and lower extremities and peripheral vascular disease of the bilateral lower extremities)?  If so, identify the complications, noting their related symptoms and functional impairment.  The examiner should consider and discuss as necessary the Veteran's lay assertions that his observed symptoms, such as fatigue, weakness, loss of consciousness, and heat intolerance are due to his diabetes; and  

c. The examiner should specifically opine as to whether the Veteran was unable to secure and follow a substantially gainful occupation due to his diabetic symptoms at any time since October 2005.

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

3.  Then, review the record, arrange for any further development indicated with respect to the claim for a TDIU rating, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




